Case 2:19-cv-13587-GCS-EAS ECF No. 18, PageID.528 Filed 02/18/21 Page 1 of 2




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


SHAYLA TABITHA McALLISTER,

                  Plaintiff,
                                           Case No. 19-CV-13587
vs.
                                           HON. GEORGE CARAM STEEH
COMMISSIONER OF SOCIAL
SECURITY,

              Defendant.
_____________________________/

  ORDER ACCEPTING R&R [ECF No. 17], DENYING PLAINTIFF’S
 MOTION FOR SUMMARY JUDGMENT [ECF No. 14] AND GRANTING
 DEFENDANT’S MOTION FOR SUMMARY JUDGMENT [ECF No. 16]

      Plaintiff Shayla Tabitha McAllister brought this action pursuant to 42

U.S.C. § 405(g), challenging the final decision of defendant Commissioner

of Social Security denying her application for supplemental security income

under the Social Security Act. Both parties filed summary judgment

motions (ECF No. 14; ECF No. 16) that were referred to the Magistrate

Judge for Report and Recommendation (“R&R”). The Magistrate Judge

issued her R&R on February 1, 2021, recommending that plaintiff’s motion

be denied, defendant’s motion be granted and the ALJ’s decision be

affirmed under sentence four of 42 U.S.C. § 405(g).

      No timely objections were filed to the R&R. The court has reviewed
                                     -1-
Case 2:19-cv-13587-GCS-EAS ECF No. 18, PageID.529 Filed 02/18/21 Page 2 of 2




the file, record, and magistrate judge's R&R. This court agrees with the

analysis conducted by the Magistrate Judge, and therefore accepts her

recommendation. Now, therefore,

     IT IS HEREBY ORDERED that plaintiff’s motion for summary

judgment [ECF No. 14] is DENIED.

     IT IS HEREBY FURTHER ORDERED that defendant’s motion for

summary judgment [ECF No. 16] is GRANTED.

     IT IS HEREBY FURTHER ORDERED that judgment enter for

defendant.

Dated: February 18, 2021
                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE


                              CERTIFICATE OF SERVICE

               Copies of this Order were served upon attorneys of record on
                  February 18, 2021, by electronic and/or ordinary mail.

                                    s/Brianna Sauve
                                      Deputy Clerk




                                          -2-
